Action for damages for personal injuries suffered by five plaintiffs, and for damages for wrongful death of the decedent of one plaintiff, as a consequence of the collision of an automobile, in which the decedent and the five plaintiffs were passengers, with a pole erected and maintained by defendant Staten Island Edison Company near the paved and traveled portion of a part of Forest Hill Road, Staten Island; and also against the defendant City of New York by reason of the claimed maintenance by it of a dangerous road condition in relation to said pole. Judgment for the plaintiffs reversed on the facts and a new trial granted, with costs to abide the event. The verdicts are against the weight of credible evidence in so far as they rest upon a finding that the automobile in which the plaintiffs were riding was forced off the road by an on-coming car traveling in a direction opposite to the plaintiffs’ ear. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.